Date: May 29, 2014 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ALDERON IRON ORE CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual General and Special Meeting Record Date for Notice of Meeting: June 23, 2014 Record Date for Voting (if applicable): June 23, 2014 Beneficial Ownership Determination Date: June 23, 2014 Meeting Date: July 29, 2014 Meeting Location (if available): Centre Mont-Royal, Salon Cartier 1 2200 Mansfield Street, Montreal, Quebec, H3A 3R8 Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: No Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 01434T100 CA01434T1003 Sincerely, Computershare Agent for ALDERON IRON ORE CORP.
